                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                                  Case No. 18-cv-02349-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                              ORDER GRANTING
                                                  v.                                          ADMINISTRATIVE MOTION TO
                                  10
                                                                                              SEAL
                                  11     CHAD WOLF, et al.,
                                                                                              Re: Dkt. No. 305
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In connection with the parties’ discovery dispute concerning de-designation (Dkt. No.

                                  14   306), plaintiffs filed an administrative motion to file portions of the parties’ joint discovery letter

                                  15   brief under seal. Dkt. No. 305. Defendants filed a response pursuant to Civil Local Rule 79-

                                  16   5(e)(1). Dkt. No. 311. Having considered the parties’ submissions, the Court grants the

                                  17   administrative motion, as set forth below.

                                  18          There is a strong presumption in favor of access by the public to judicial records and

                                  19   documents accompanying dispositive motions that can be overcome only by a showing of

                                  20   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  21   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  22   However, the presumption does not apply equally to a motion addressing matters that are only

                                  23   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  24   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  25   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  26   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  27   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  28          Plaintiffs’ motion to seal concerns the parties’ joint discovery letter brief regarding
                                   1   defendants’ designation of certain discovery materials as “Highly Confidential/Attorneys’ Eyes

                                   2   Only” or “Confidential.” The underlying discovery dispute does not address the merits of the

                                   3   parties’ claims or defenses, but rather whether the Court should order defendants reproduce certain

                                   4   documents with a lower level of confidentiality designation. While some or all of the material to

                                   5   be sealed may be relevant to the merits of the case, the matters to be decided by the Court are not.

                                   6   The Court therefore applies the “good cause” standard of Rule 26(c).

                                   7          The portions of the joint discovery letter brief sought to be sealed concern material that

                                   8   defendants have designated “Highly Confidential/Attorneys’ Eyes Only” or “Confidential” based

                                   9   on the law enforcement privilege and possible implications of national security. Whether these

                                  10   portions should be sealed is an issue raised in the parties’ discovery dispute, which the Court has

                                  11   yet to resolve. Accordingly, the Court grants plaintiffs’ administrative motion and permits sealing

                                  12   of the following materials:
Northern District of California
 United States District Court




                                  13

                                  14                        Document                          Portion to be Sealed
                                                     Joint Discovery Letter     Page 4, line 36
                                  15
                                                     Brief re De-               Page 5, lines 1-3, 22, 30-31
                                  16                 Designation (Dkt. No.      Page 6, lines 1, 27
                                                     206)                       Page 7, lines 3, 9, 10-11, 19-20, 22-25, 26, 31-
                                  17                                            32, 33, 37-38, 40-41, 41-42, 44
                                                                                Page 8, lines 3-4, 4-5
                                  18                                            Page 9, line 31
                                                                                Page 10, lines 8-9, 17-19
                                  19
                                                                                Page 11, lines 1, 16-18, 22, 28-29, 33, 34-35,
                                  20                                            footnote 8
                                                                                Page 12, lines 9-10, 10-11, 11, 13-14, 16, 17,
                                  21                                            20, 21, 28, 29-30, 30, 32, 32-33, footnote 13
                                                                                Page 13, lines 4-5, 8-9, 10-11, 13, 15, 18, 18-19,
                                  22                                            19-20, 22-23, 32- 33, 34, 35-36, 37, 42-43
                                                                                Page 14, lines 4-6, 7-8, footnote 15, footnote 16
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: March 19, 2020
                                  25

                                  26

                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge

                                                                                         2
